Hawley, C. J.,
concurring:
The exception in the act, to which the objections of counsel are directed, is general, not special; it applies to all physicians and surgeons who have practiced medicine or surgery in this State for the period of time therein mentioned. It does not come within any of the prohibitions, against the passage of special laws, contained in our State Constitution; nor is the exception in conflict with the fourteenth amendment to the Constitution of the United States, for it does not, in my opinion, abridge the privileges or immunities of any citizen of the United States; and it is not in violation of the second section of Art. IV, because it *336leaves tlie citizen of eacli State, as therein provided, “entitled to all the privileges and immunities of the citizens in the several States.”
Under the provisions of the Constitution of the United States, every.citizen has the undoubted right to pursue any lawful profession, calling or employment, in a lawful manner; but these pursuits are always subject to such restrictions as may lawfully bo prescribed by the legislature of each State, in order to protect the public health and promote the general interests of society, and as long as such restrictions leave the field of employment open for every citizen of the United States, who comes endowed with all the necessary qualifications, to practice his profession or pursue his calling, the law cannot be declared unconstitutional.
The act in question does not, as was argued by counsel, prohibit any physician or surgeon from the practice of medicine or surgery because he is not a citizen of this State; it makes a medical qualification the test of the right to practice. The right of the legislature to prescribe qualifications based upon professional skill, or knowledge, so as to prevent unqualified persons from practicing any profession, hp.s been, time and again, recognized in the various courts of the several States and in the Supreme Court of the United States. The recognition of this power necessarily implies that the legislature is the sole judge of the qualifications, and that the establishment of any rule Avould to some extent be arbitrary and an imposition of some restraint upon its individual exercise.
If a law should be passed by the legislature prescribing a qualification based upon the color of the hair or skin, or relating to the size, or stature, or other physical formation of individuals, I am inclined to think it would be in violation of the fourteenth amendment, for -under its provisions it appears to me that every citizen, whether -white or black, hale of limb, or sound in body, has the right, subject to the laws prescribing the necessary legal, medical or scientific qualifications, to enter the arena of his chosen profes-*337si on and there contest upon equal terms with other citizens in the battle ol life for position, eminence and success; but it will be time enough to decide these questions when they arise.
The real test of qualification in the act under consideration, as before stated, is based upon medical skill and knowledge. The physician or surgeon entitled to practice must have received a medical education and must have obtained a diploma from some regularly chartered medical school, blow the legislature saw fit, in establishing this test, to except from its provisions a certain class of physicians and surgeons; in so doing it in effect declared — to state the extreme cases — that the physician or surgeon who had practiced his profession in this ¡átate for the period of ten years immediately preceding the passage of this act, was as well qualified, in its judgment, to continue the practice of his profession, as the student, coming fresh from the halls of college with his diploma, was to commence it.
In adopting this exception the legislature did not infringe upon any provision of our State or Federal Constitution, and we are not therefore required to state what, in our opinion, may have been the motive for the enactment of this law. The reasons which induced the legislature to insert the exception may have been as varied as the different minds of its members. It is simply the question of power that we are called upon to discuss and determine. Whether the power of the legislature was reasonably or unreasonably exercised; whether it was wise or unwise, expedient or inexpedient, to enact the law, are questions left exclusively to other departments of our State government to decide, and their judgment must necessarily be decisive upon these* questions.
I concur in the judgment remanding petitioner into custody.
Eaiíll, J., not having heard the oral argument, did not participate in the foregoing decision.